ORDER
PER CURIAM.
Phillip Shaw (Movant) appeals the denial of his Rule 29.15 motion for postconviction relief. The motion court denied postcon-viction relief without an evidentiary hearing on Movant’s allegation that trial counsel was ineffective for failing to preserve a meritorious claim under the Batson doctrine during jury selection. The motion court also denied postconviction relief after granting an evidentiary hearing on Mov-ant’s allegation that trial counsel was ineffective for failing to properly cross-examine and impeach State’s witness Eugene Perkins. Movant contends the motion court erred in denying his postconviction motion because trial counsel was ineffective in failing (1) to preserve properly for appellate review a meritorious Batson claim and should have been granted an evidentiary hearing on the issue, and (2) to examine Perkins on his expectation of leniency in return for his testimony. Mov-ant’s motion taken with the case to allow filing of second supplemental record on appeal is hereby granted. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).